Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-182360 on Form S-8 of our report dated February 5, 2015, relating to the financial statements of Eagle Bancorp Montana, Inc. (which report expresses an unqualified opinion), appearing in this Annual Report on Form 10-K of Eagle Bancorp Montana, Inc. for the six months ended December 31, 2014. Certified Public Accountants Abilene, Texas March 18, 2015
